DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 30, 2021 is acknowledged.  The traversal is on the ground(s) that the prior art used to show that the technical feature common to the two inventions that are subject to a restriction 35 U.S.C.
Upon reconsideration by the Examiner this is found persuasive as the prior art used to indicate a lack of a special technical feature, Lausenhammer (US 2012/0038076), does not meet the limitation of Claim 1 reciting a relative movement between the split thread assemblies and the attached slides whereby the inserts are movable (or float) relative to their respective slides as required to make a contribution over the special technical feature. 
Therefore, the restriction requirement is withdrawn and the invention groups, which are related as apparatuses with a common special technical feature, are examined together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-13, 15, 19, 25-26, 48-50 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US 2009/0155404) in view of Kmoch (US 2015/0360404).
Regarding Claim 1, Mai discloses an injection molding system (Figs. 1, 2 injection mold – 50; injection mold incorporating a mold stack – 200) comprising: a mold comprising:
a first mold half and a second mold half movable in an axial direction relative to each other (Fig.4 paragraphs [0004] core halves split, mold inserts – “neck rings” have been used to form the neck region; [0032] plane where the given one of the split mold insert pair – 214 mates with the other) between a first open position (Fig. 2 paragraph [0039] mold stack – 200 actuated into a mold-open position), and a second closed position in which the first mold half and the second mold half together provide a molding cavity (Figs. 1, 2 paragraphs [0006] [0038] molding insert stack assembly – 52 split mold insert pair – 54 …defines a molding cavity – 62; within the mold closed configuration, molding material can be injected into the molding cavity – 206);
a mold stack comprising a plurality of components that are associated with the first and second mold halves to co-operatively define said molding cavity when said first and second mold halves are in said closed position (Fig. 2 paragraphs [0039] [0040] mold stack – 200, molding cavity – 206); 
a stripper assembly operable to eject a molded article from the mold (Fig. 2 paragraph [0023] stripper plate – 218 is configured to impart movement in an operational …direction…by means of a suitable actuator …such as an ejector plate);
said stripper assembly comprising first and second slides; said first and second slides being movable laterally relative to each other (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216) between an open position when said first and second mold halves are in said open position and a closed position when said first and second mold halves are in said closed position (Fig. 2 paragraphs [0039] [0040] open – closed …and a new molding cycle can commence);
a first split mold insert  inter-connected to said first slide; a second split mold insert  inter-connected to said second slide (paragraph [0022] first split mold insert and a second split mold insert – 214 …each operatively coupled to a respective one of a pair of slides – 216); 
said system being operable such that when said first and second slides are in said closed position (Fig. 2 paragraph [0022] split mold insert pair – 214 comprises a first split mold insert and a second split mold insert….each operatively coupled to a respective one of a pair of slides – 216); 
 said first and second split mold inserts form at least a portion of said molding cavity (Fig. 2 paragraph [0022] …generally speaking the first split mold insert and the second split mold insert…of the split mold insert pair – 214 cooperate, in use, to define a fourth portion of the molding cavity – 206).
However, Mai does not disclose that during the injection molding system operation that the first split mold insert is movable relative to the first slide and that the second split mold insert is movable relative to the second slide.
In the same field of endeavor, Kmoch teaches a mold stack used within an injection mold whereby the mold stack having a floating cavity (Fig 2 paragraph [0001]) whereby there is provided a split mold insert (“neck ring”). Whereby two split mold inserts form a split mold insert pair (Fig. 2 paragraph [0019] split mold insert – 118), which cooperate to define the molding cavity (Fig. 2 paragraph [0021] depicted in a so-called “mold closed position” two split mold inserts – 118 molding cavity – 108).  
Kmoch further teaches that during the operation of the disclosed injection molding system said first split mold insert is movable relative to said respective first slide and said second split mold insert being movable relative to said second slide (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally) where a neck ring slide as an additional component is possible (paragraph [0003]), as also disclosed in more detail in Mai above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mai to incorporate the teaching of Kmoch whereby an injection molding system comprising a first and second mold half movable in an axial direction relative to each other and 
comprising a mold stack with a plurality of components associated with the first and second mold halves defining a closed position and 
a stripper assembly comprising first and second slides moving laterally relative to each other with first and second split mold inserts inter-connected to their respective first and second slides that form at least a portion of the molding cavity, as disclosed by Mai, 
 to also consider that when said system is operable such that during the operation of this said injection molding system, the first and second split mold inserts are movable relative to the said first and second slides, respectively, as taught by Kmoch. 
One with ordinary skill in the art would consider this because this would produce a more uniform thickness of the molded article due at least to better alignment of the mold stack components (paragraph [0032]).
Regarding Claim 2, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Kmoch further teaches that said system is operable such that said first split mold insert is movable relative to said respective first slide and said second split mold insert being movable relative to said second slide while said first mold half and said second mold half are moving from said open position to said closed position (Fig. 2 paragraph [0030] operation axis of the mold stack – 100 denotes a direction of opening and closing of the mold stack - 100, to facilitate alignment of at least one component of said mold stack that is adjacent to at least one of said first and second split mold inserts (paragraph [0031])
Regarding Claim 3, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Kmoch further teaches that said first split mold insert is movable relative to said respective first slide in an axial direction and said second split mold insert is movable relative to said second slide in an axial direction (paragraph [0030] all three components are allowed a degree of float in an axial direction).
Regarding Claim 8, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Kmoch further discloses a first support device operable to support said first split mold insert (Fig. 2 paragraph [0021] …a portion of the …core insert assembly – 102 …cavity insert – 110 …gate insert – 112 and …two split mold inserts – 118 all cooperate to define the molding cavity – 108) , 
said first support device being fixedly connected to said first slide (paragraph [0003] mold assembly can be associated with a number of additional components, such as neck ring slides), and said system further comprising 
a second support device operable to support said second split mold insert (Fig. 2 paragraph [0019] two split mold inserts – 118 form a split mold insert pair), said second support device being fixedly connected such that during operation of said injection molding system (Fig. 2 paragraph [0030] …all three components are allowed a degree of float in an axial direction), said first split mold insert is movable relative to said first support device and said first slide and said second split mold insert is movable relative to said second support device and said second slide (during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).
Regarding Claim 9, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Kmoch further discloses wherein said first split mold insert comprises a first neck ring half and said second split mold insert comprises a second neck ring half (paragraph [0019].
Regarding Claim 10, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Kmoch further discloses wherein said first split mold insert comprises a first neck ring half portion and a first body portion and said second split mold insert comprises a second neck ring half portion and a second body portion (Fig. 2 paragraph [0023] first interface – 124 comprises a pair of complementary tapers defined on the split mold inserts – 118 and the flange insert – 116; see also claim 1).
Regarding Claim 11, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and while Mai discloses a first holder operable for holding a said first split mold insert and said first holder fixedly connecting said first split mold insert to said first slide and a second holder operable for holding said second split mold insert and said second holder fixedly connecting said second split mold insert to said second slide (Fig. 3 paragraph [0026] each of the split mold insert pair – 214 comprises a coupling interface – 302), Kmoch further discloses permitting a movement of said first split mold insert relative to said first holder during use of said system  permitting movement of said second split mold insert relative to said second holder during use of said system (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).  
Regarding Claim 12, the combination of Mai and Kmoch disclose all the limitations of Claim 11   and Kmoch further discloses wherein said first split mold insert is held within an opening of said first holder by a first retainer mechanism; and said second mold split insert is held within an opening of said second holder by a second retainer mechanism (Fig. 3 paragraph [0017] flexible retainer structure – 302).
Regarding Claim 13, the combination of Mai and Kmoch disclose all the limitations of Claim 12   and Kmoch further discloses wherein said first retainer mechanism comprises a first retainer plate held within a recess of said first holder (Figs 2, 3 paragraph [0017] flange insert – 116 is coupled to the cavity plate – 114) and said first retainer plate is positioned at a distance from an engaging surface of said first split mold insert ((Fig.2 paragraph [0023] first interface – 124 defined between the split mold inserts – 118 and the flange insert – 116)  to allow said first spilt mold insert limited movement within said opening of said first holder 9Fig. 2 cavity insert – 110 …implemented as a “floating cavity insert” – 110). 
Regarding Claim 15, the combination of Mai and Kmoch disclose all the limitations of Claim 13   and Kmoch further discloses a resilient member positioned between said surface of said first holder defining said opening of said first holder and said first split mold insert and said resilient member being operable to push against said first split mold insert to urge said first split mold insert in a direction outwards from said opening in said first holder (Figs. 2, 3 paragraph [0017] screw – 304, the screw seat – 306 and a threaded bore (not depicted) defined in the cavity plate – 114 are so sized to allow the flange insert – 116 a degree of float within boundaries of a gap defined between the flexible retainer structure – 302 and the cavity plate – 114.
Regarding Claim 19, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and both Mai and Kmoch further disclose wherein said first split mold insert has an alignment interface surface operable to engage an alignment interface surface of an engaging component of said mold stack (Kmoch, paragraph [0032] flange insert – 116 split mold inserts – 188 first interface – 124), 
wherein said system being configured and operable such that such during operation of said injection molding system, said alignment interface surface of said first split mold insert engages with said interface surface of said engaging component of said mold stack to cause said first split insert to move relative to said respective first slide (Kmoch, paragraph [0003] …additional components such as neck ring slides), while Mai teaches that split mold inserts are connected to respective slides (Mai, paragraph [0022] first split mold insert and a second split mold insert – 214 …each operatively coupled to a respective one of a pair of slides – 216); to assist in aligning components of said mold stack (Kmoch, Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally), and 
Kmoch further teaches that during the operation of the disclosed injection molding system said first split mold insert is movable relative to said respective first slide and said second split mold insert being movable relative to said second slide (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mai to incorporate the teaching of Kmoch whereby an injection molding system with a first split mold insert with a respective first slide, as disclosed by Mai, would also have an alignment interface surface operable to engage an alignment interface with an engaging component of the mold stack to cause the first split insert to move relative to the respective first slide to assist in aligning the components of the mold stack, as taught by Kmoch.
 One with ordinary skill in the art would be motivated to consider this because this imparts a more uniform thickness of the molded article due to at least to better alignment of the mold stack components (Kmoch, paragraph [0032]).
Regarding Claim 25, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Kmoch further discloses wherein said first split mold insert has an upper alignment interface surface operable to engage an alignment interface surface of an upper engaging component of said mold stack, and 
wherein said first split mold insert has a lower alignment interface surface operable to engage an alignment interface surface of a lower engaging component of said mold stack, wherein said system being configured and operable such that such during operation of said injection molding system, said upper and lower alignment interface surfaces of said first split mold insert engage respectively with said interface surfaces of said upper and lower engaging components of said mold stack (Fig. 2 the floating arrangement of the gate insert – 112B, the cavity insert – 110 and the flange insert – 116 allows for all the components…to align themselves by virtue of following one another relative to an alignment master—such as the split mold inserts – 118 or the core insert assembly – 102) and moreover, 
to cause said first split insert to move relative to said respective first slide to assist in aligning components of said mold stack, as disclosed Mai (Fig. 2 paragraph [0022] split mold insert pair – 214 comprises a first split mold insert and a second split mold insert….each operatively coupled to a respective one of a pair of slides – 216) and mentioned as indicative of a typical molding system by Kmoch (paragraph [0003] neck ring slides as an additional component).
Regarding Claim 26, the combination of Mai and Kmoch disclose all the limitations of Claim 1 and Mai further discloses wherein said first split mold insert and said second spilt mold insert each have an inner surface that is generally semi-cylindrical in shape (paragraph [0030] split mold insert pair – 214 and respective one of the pair of slides – 216, which can be substantially cylindrical and the like).
Regarding Claim 48,  Mai discloses split mold insert apparatus (abstract) operable for connection to a slide (paragraph [0022] split mold insert pair – 214 …each operatively coupled to a respective one of a pair of slides – 216), of an injection molding system (Figs. 1 2 paragraphs [0012] [0013]  said slide operable for lateral movement (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216), said spilt mold insert apparatus comprising: 
a split mold insert comprising a body having an inner surface configured in use to form a surface of part of mold cavity for forming at least part of a neck region of an article (Fig. 4 paragraph [0032] …at least a portion of a neck region of the molded article produced within the mold stack – 200).
However, Mai does not disclose a support device operable to support the split mold insert apparatus such that it is movable relative to said support device. 
In the same field of endeavor, Kmoch discloses within a mold stack used in an injection molding system, a support device operable to support said split mold insert (Fig. 2 paragraph [0021] …within the mold closed position, a portion of the core insert assembly – 102…cavity insert – 110…gate insert – 112 and two split mold inserts – 118 all cooperate to define the molding cavity – 108); said split mold insert apparatus being configured and operable such during operation of said injection molding system, said split mold insert is movable relative to said support device (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mai to incorporate the teachings of Kmoch whereby a spilt mold insert apparatus operable for connection to a slide operable for lateral movement with a configuration for forming at least part of a neck region of an article, as disclosed by Mai, to also consider a support device supporting the split mold insert and movable relative to said support device. One with ordinary skill in the art would be motivated to consider this because this imparts a more uniform thickness of the molded article due to at least to better alignment of the mold stack components (paragraph [0032]).
Regarding Claim 49, the combination of Mai and Kmoch disclose all the limitations of Claim 48 and Kmoch further discloses wherein in use of said injection molding system, said split mold insert apparatus is operable such that said split mold insert) is movable relative to said support device to facilitate alignment of at least one component of a mold stack that is adjacent to said split mold insert (paragraph [0031]).
Regarding Claim 50, the combination of Mai and Kmoch disclose all the limitations of Claim 48 and Kmoch further teaches that said first split mold insert is movable relative to said respective first slide in an axial direction and said second split mold insert is movable relative to said second slide in an axial direction (paragraph [0030] all three components are allowed a degree of float in an axial direction).
Regarding Claim 53, the combination of Mai and Kmoch disclose all the limitations of Claim 48 and Mai further discloses wherein said support device is a slide of a stripper assembly of an injection molding system (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216).
Regarding Claim 54, the combination of Mai and Kmoch disclose all the limitations of Claim 53 and Kmoch further discloses wherein said split mold insert is directly connected to the said slide such that during operation of said injection molding system, said split mold insert is movable relative to said slide (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).
Regarding Claim 55, the combination of Mai and Kmoch disclose all the limitations of Claim 48 and Mai further discloses, wherein said split mold insert has an outer surface that is generally semi-cylindrical in shape (paragraph [0030] split mold insert pair – 214 and respective one of the pair of slides – 216, which can be substantially cylindrical and the like).
Regarding Claim 56, the combination of Mai and Kmoch disclose all the limitations of Claim 55 and Mai further discloses, wherein said support device has an opening that is generally semi-cylindrical in shape and is configured such that said split mold insert can be at least partially received within said opening of said support device (Fig.3 paragraph [0030] the coupling interface – 302 can be implemented as a mating surface between the split mold insert pair – 214 and the respective one of the pair of slides – 216, which can be substantially cylindrical and the like).
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mai (US 2009/0155404) and Kmoch (US 2015/0360404) as applied to Claim 1 above, and further in view of Kuttappa (US 2009/0166924).
Regarding Claims 4, 5 and 7, the combination of Mai and Kmoch disclose all the limitations of Claim 1 but are silent as to other directions for the first and second split mold inserts movable relative to their respective first and second slides.
In the same field of endeavor, Kuttappa discloses casting molds used in the manufacturing of golf balls with self-centering mold cavity inserts (abstract). This mold includes first and second mold halves (support member) placeable in face-to-face opposition to each other (abstract). At least one respective mold-cavity inserts define a respective hemispherical cavity mounted in each half or support member (Fig. 1 abstract paragraph [0011]) which can be two opposing mold halve with mated mold-cavity inserts (Fig. 3 paragraph [0046]) which can include a coupling device as a linear slide that bring the mold bodies together linearly (Fig. 3 paragraph [0047] coupling device – 88 mold bodies – 10). Moreover each of these inserts has floatability relative to the support member, in multiple degrees of freedom (paragraph [0011] in x, y, and z degrees of freedom). This would include longitudinal, transverse and radial directions movable relative to respective first and second slides because x, y and z degrees of freedom of floatability are disclosed and these degrees of freedom are not intended to be limiting (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mai and Kmoch to incorporate the disclosure of Kuttappa whereby an injection molding system with first and second mold halves comprising first and second slides coupled to pairs of first and second split mold inserts which are capable of moving relative to the first and second slides, as disclosed by Mai and Kmoch, would also consider that the movements would be in longitudinal, transverse and radial directions. One with ordinary skill in the art would consider this feature because this acts as a self-centering device automatically displace the inserts relative to the other insert and relative the slides to center the mold-cavity inserts with each other (paragraph [0017]).
Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mai (US 2009/0155404) and Kmoch (US 2015/0360404) as applied to Claim 48 above, and further in view of Kuttappa (US 2009/0166924).
Regarding Claims 51 and 52, the combination of Mai and Kmoch disclose all the limitations of Claim 48, but are silent as to other directions for the first and second split mold inserts movable relative to their respective first and second slides.
In the same field of endeavor, Kuttappa discloses casting molds used in the manufacturing of golf balls with self-centering mold cavity inserts (abstract). This mold includes first and second mold halves (support member) placeable in face-to-face opposition to each other (abstract). At least one respective mold-cavity inserts define a respective hemispherical cavity mounted in each half or support member (Fig. 1 abstract paragraph [0011]) which can be two opposing mold halve with mated mold-cavity inserts (Fig. 3 paragraph [0046]) which can include a coupling device as a linear slide that bring the mold bodies together linearly (Fig. 3 paragraph [0047] coupling device – 88 mold bodies – 10). Moreover each of these inserts has floatability relative to the support member, in multiple degrees of freedom (paragraph [0011] in x, y, and z degrees of freedom). This would include longitudinal and transverse directions movable relative to respective first and second slides because x, y and z degrees of freedom of floatability are disclosed and these degrees of freedom are not intended to be limiting (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mai and Kmoch to incorporate the disclosure of Kuttappa whereby an injection molding system with first and second mold halves comprising first and second slides coupled to pairs of first and second split mold inserts which are capable of moving relative to the first and second slides, as disclosed by Mai and Kmoch, would also consider that the movements would be in longitudinal and transverse directions. One with ordinary skill in the art would consider this feature because this acts as a self-centering device automatically displace the inserts relative to the other insert and relative the slides to center the mold-cavity inserts with each other (paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742